Title: To Thomas Jefferson from James Simpson, 19 February 1793
From: Simpson, James
To: Jefferson, Thomas


Gibraltar, 19 Feb. 1793. He encloses a duplicate of his letter of 12 Feb. that went by the ship Perseverance of Philadelphia. He opened a box of velvets, silks, and broadcloth left with him by Barclay. The velvets are undamaged, the cloth received only trifling injury from moths, and three pieces of the satin are a little mildewed, but a good airing stopped this deterioration. After one box of the muslins was opened and judged undamaged, the rest were left alone. Several cases of “Angelica and Cinamon Waters” are on the inventory of presents. Muley Yezid welcomed such gifts, but it is improper to carry them “in so great a quantity to that Country.” If a treaty with Muley Suliman becomes politic, “nothing of that Kind must be offerd.” Barclay probably informed TJ of the ferment in the mountains near Tetuán. The inhabitants have been pacified and are paying the annual tribute, in arrears since the death of Sidi Muhammad, to Muley Teib for his brother Suliman’s use. Yesterday Mr. Classon, the Danish consul at Tangier, arrived from Kena, and says that Suliman is still at Mequinez, Ischem continues quiet at Morocco, and reports  current some weeks ago of revolt against Ischem in the middle provinces have not been confirmed. France has declared war on Russia, England, and Holland. He reiterates his disposition to be helpful by forwarding news until Barclay’s successor arrives.
